ORDER
PER CURIAM.
John Deberry (“Movant”) appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentia-ry hearing. Movant argues the motion court clearly erred in denying his motion because his trial counsel was ineffective for advising Movant to waive a jury trial, for failing to inform Movant of the consequences of such a waiver, and because his jury waiver was not voluntary or intelligent.
We have reviewed the briefs of the parties and the record on appeal and find the motion court did not clearly err. An opinion reciting the detailed facts and restating principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).